23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Walter C. HARRIS, Petitioner Appellant,v.Edward W. MURRAY, Respondent Appellee.
No. 93-6701.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 28, 1994.Decided:  April 4, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-167-R)
Walter C. Harris, Appellant Pro Se.
Thomas Drummond Bagwell, Assistant Attorney General, Richmond, VA, for Appellee.
E.D.Va.
DISMISSED.
Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Harris v. Murray, No. CA-93-167-R (E.D. Va.  June 30, 1993).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The Motion for Judgment and Motion for Application of Federal Codes are denied.



*
 The record reflects that Appellant raised in the Virginia Supreme Court the identical claims raised in this action.  The state court applied the bar of  Slayton v. Parrigan, 205 S.E.2d 680 (Va.1974), to those claims.  Accordingly, federal review of all claims raised in the present petition is precluded.  See Coleman v. Thompson, 59 U.S.L.W. 4789, 4792 (U.S.1991)